NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 08/11/2022 has been entered. Claims 10-14 are newly added. Claims 1-14 remain pending in the application. Applicant’s amendments to the Drawings, Specification and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 04/13/2022.

Reasons for Allowance
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1 & 10, the closest prior art of record fails to teach or make obvious in combination with other claimed limitations, a control system for an aircraft turbine engine, comprising a software architecture stored on a computer readable medium executed by a processor, and a hardware architecture including: a nominal-mode processing chain including a global corrector configured to determine a fuel mass flow rate setpoint from rotational speed setpoint & measurement, a converter to convert the fuel mass flow rate setpoint to a position setpoint; a local corrector to determine a nominal-mode control electric current based on the position setpoint and a position measurement; a degraded-mode processing chain including a direct corrector that determines a degraded-mode control electric current depending on the rotational speed setpoint and the rotational speed measurement; and a mode management module arranged to receive a failure signal indicative of a failure of a position sensor of a metering slide of a fuel metering valve, the nominal-mode control electric current, and degraded-mode control electric current, and to deliver to an actuator of a fuel metering valve the nominal-mode current in the absence of reception of the failure signal, and the degraded-mode current in the case of reception of the failure signal.
Regarding independent claim 9, the closest prior art of record fails to teach or suggest in combination with other claimed limitations, a control method for an aircraft turbine engine, including in the absence of failure of the position sensor, determining a fuel mass flow rate setpoint depending on the rotational speed setpoint and the rotational speed measurement, converting the fuel mass flow rate setpoint into a position setpoint, determining a nominal-mode control electric current depending on the position setpoint and the position measurement, and delivering, to the actuator of the fuel metering valve, the nominal-mode control electric current; and in the case of a failure of the position sensor of a fuel metering valve, determining a degraded-mode control electric current depending on the rotational speed setpoint and the rotational speed measurement, an delivering, to the actuator of the fuel metering valve, the degraded-mode control electric current. 
	The closest prior art of record includes Muramatsu (US 2007/0005219), which teaches a system and method for controlling a gas turbine engine in response to detected abnormal conditions, including providing “normal control” and “countermeasure control” in response to sensor outputs compared to reference values.  However, Muramatsu is directed towards determination of a fault in sensors of the gas turbine engine that include pressure sensors, temperature sensors, and rotational speed sensors, and is silent on a position sensor for a slide of a fuel metering valve.  Muramatsu is also silent on determining nominal-mode current using a determined position setpoint and a position measurement, and a degraded-mode electric current using a rotational speed setpoint and a rotational speed measurement, and delivering the nominal-mode current to the fuel metering valve actuator in the absence of a failure signal of the position sensor, and delivering the degraded-mode current to the fuel metering valve actuator in the case of a failure signal of the position sensor being received.
Claims 2-8, 11-14 are allowable for the same reasons as claims 1 & 10, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAIN CHAU whose telephone number is (571)272-9444. The examiner can normally be reached M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on 571 272 4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAIN CHAU/Primary Examiner, Art Unit 3741